             Case: 4:19-cv-02024-SNLJ Doc. #: 1-1 Filed: 07/17/19 Page: 1 of 7 PageID #: 10
              IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 Judge or Division:                                            Case Number: 1922-CC07377
 REX M BURLISON
 Plaintiff/Petitioner:                                        Plaintiff's/Petitioner's Attorney/Address
 ROSALIND MITCHELL                                            RICHARD EDWARD BANKS
                                                              308 NORTH 21ST STREET STE 401
                                                          vs. SAINT LOUIS, MO 63103-1646
 Defendant/Respondent:                                        Court Address:
 CAJUN OPERATING COMPANY                                      CIVIL COURTS BUILDING
 Nature of Suit:                                              10 N TUCKER BLVD
 CC Pers Injury-Other                                         SAINT LOUIS, MO 63101
                                                                                                                            (Date File Stamp)
                                                     Summons in Civil Case
  The State of Missouri to: CAJUN OPERATING COMPANY
                            Alias: DBA CHURCH'S CHICKEN
  CSC LAWYERS INC SERVICE                                                  COLE COUNTY, MO
  COMPANY 221 BOLIVAR STREET
  JEFFERSON CITY, MO 65101
      COURT SEAL OF         You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading,judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                  June 11, 2019
                                              Date                                                          Clerk
                                   Further Information:
                                                           Sheriff's or Server's Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
     ❑ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
     ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
                                                                       , a person of the defendant's/respondent's family over the age of
           15 years who permanently resides with the defendant/respondent.
     Ei (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
                                                                  (name)                                                          (title).
     E]other:

     Served at                                                                                                                      (address)
     in                                       (County/City of St. Louis), MO, on                               (date) at                 (time).


                   Printed Name of Sheriff or Server                                               Signature of Sheriff or Server
                               M ust be sworn before a notary public if not served by an authorized officer:
                               Subscribed and sworn to before me on                                                (date).
          (Seal)
                                My commission expires:
                                                                      Date                                      Notary Public
  Sheriff's Fees, if applicable
  Summons
  Non Est
  Sheriffs Deputy Salary
  Supplemental Surcharge       $     10.00
  Mileage                                                  miles @ $.        per mile)
  Total
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




                                                                                                                      EXHIBIT A
OSCA (06-18)SM30(SMCC)For Court Use Only: Document Id # 19-SMCC-9893               1 of 1             Civil Procedure Form No. 1; Rules 54.01 — 54.05,
                                                                                              54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
   Case: 4:19-cv-02024-SNLJ Doc. #: 1-1 Filed: 07/17/19 Page: 2 of 7 PageID #: 11
                                                                              1922-CC07377

                    IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                 STATE OF MISSOURI

 ROSALIND MITCHELL,                              )
                                                 )
                  Plaintiff,                     )
                               )                      Cause No.
 v.                            )
                               )                      Division:
 CAJUN OPERATING COMPANY D/B/A )
 CHURCH'S CHICKEN,             )                     JURY TRIAL DEMANDED

 Serve: CSC-Lawyers Incorporations
        Service Company
        221 Bolivar Street
        Jefferson City, MO 65101

 and

 KIA HOFFMAN,
 HOLD SERVICE

                 Defendants.

                       PLAINTIFF'S FIRST PETITION FOR DAMAGES

          COMES NOW,Plaintiff, Rosalind Mitchell, and for her First Petition for Damages against

Defendants CAJUN OPERATING COMPANY, d/b/a CHURCH'S CHICKEN and Kai Hoffman,

states:

                                            PARTIES

          1      That at all times herein mentioned, the Plaintiff, Rosalind Mitchell, was an

 individual residing in the State of Missouri.

          2.     That at all times, Defendant CAJUN OPERATING COMPANY ("CHURCH'S

CHICKEN"), is a foreign business conducting substantial business in Missouri, with the ability

to sue and be sued, enjoying substantial contacts with, doing/soliciting business in, and

maintaining a registered agent in the State of Missouri.
  Case: 4:19-cv-02024-SNLJ Doc. #: 1-1 Filed: 07/17/19 Page: 3 of 7 PageID #: 12



        3.         That Defendant, Kai Hoffman, at all relevant times, is and was a citizen and

resident of the State of Missouri, and upon information and belief was the manager of the

Church's Chicken located at 920 Grand Boulevard, Saint Louis, Missouri 63106.

                                   VENUE AND JURISDICTION

        4.         Venue is proper in the Court pursuant to RSMo §508.010 in that Plaintiff was first

injured in St. Louis City, Missouri.

        5.     Jurisdiction is appropriate in the Circuit Court under the provisions of RSMo §

478.070 and because the amount in controversy exceeds $25,000.00 for Plaintiff

                                    GENERAL ALLEGATIONS

       6.      Defendant Cajun Operating Company is the owner and operator of Church's

Chicken located at 920 North Grand Boulevard, St. Louis, MO 63106.

       7.      On or about July 29, 2018, Plaintiff Rosalind Mitchell was a business invitee at

the Church's Chicken restaurant.

       8.      This cause of action arises out of dangerous conditions that existed on said date,

including when Plaintiff fell on the dangerous, broken, and defective condition of the parking lot

pavement.

       9.      At all times herein, Defendant Kai Hoffman, was the manager of the Church's

Chicken restaurant, was an employee and/or authorized agent of Defendant Church's Chicken

and was acting within the course and scope of such employment and/or agency at all times

relevant herein.

       10.     Accordingly, and for the reasons discussed herein Defendant Church's Chicken is

liable for any and all of the tortious and/or negligent acts and/or omissions committed by its




                                                  2
 Case: 4:19-cv-02024-SNLJ Doc. #: 1-1 Filed: 07/17/19 Page: 4 of 7 PageID #: 13



 employees, officers, managers, supervisors, agents and/or servants and vicariously liable for any

and all damages resulting therefrom under the doctrine ofrespondeat superior.

       COUNT I — CAJUN OPERATING COMPANY — NEGLIGENCE — PREMISES

                                            LIABILITY

         1 1.    Plaintiff realleges and incorporates by reference, as though fully set forth herein,

each and every allegation contained in paragraphs 1 through 10 of the petition.

        12.      Said incident and injury involving Plaintiff occurred as a direct and proximate

result of negligence and carelessness of Defendant Church's Chicken, in the following respects,

to-

                 a.     There was dangerous and defective pavement, and as a result the parking
                        lot was not reasonably safe;

                 b.     There was broken concrete and pot holes, and as a result the area was not
                        reasonably safe;

                 c.     Defendant Church's Chicken knew or by using ordinary care, could have
                        known, of these dangerous conditions;

                 d.     Defendant Church's Chicken failed to repair or remedy, barricade or warn
                        of these dangerous conditions;

                 e.     Defendant Church's Chicken failed to warn of the aforementioned
                        dangerous and not reasonably safe conditions; and

                 f.     As a result ofsuch failures, Plaintiff sustained damage.

        1 3.     As a direct and proximate result of the negligence and carelessness of Defendant

Church's Chicken, its agents and employees, Plaintiff was caused to sustain serious injuries to

her left foot.

        14.      As a direct and proximate result of the negligent and carelessness of Defendant

Church's Chicken, Plaintiff has been caused to undergo medical treatment, and will, in the

future, be caused to undergo medical treatment.

                                                  3
  Case: 4:19-cv-02024-SNLJ Doc. #: 1-1 Filed: 07/17/19 Page: 5 of 7 PageID #: 14



         WHEREFORE, Plaintiff, Rosalind Mitchell, prays for judgment in Count 1 against

Defendant CAJUN OPERATING COMPANY in an amount in excess of $25,000.00, that will

fairly and reasonable compensate Plaintiff for her injuries; for the losses she sustained and will

sustain in the future; for the cost ofthese proceedings; and for such other and further relief as this

Court deems just and equitable.

                 COUNT II — CAJUN OPERATING COMPANY— NEGLIGENCE

         15.      Plaintiff realleges and incorporates by reference, as though fully set forth herein,

each and every allegation contained in paragraphs 1 through 10 ofthe petition.

         16.      Said incident and injury involving Plaintiff occurred as a direct and proximate

result of the negligence and carelessness of Defendant Church's Chicken, in the following

respects, to-wit:

                 a. Defendant Church's Chicken,through its employees, officers, managers,
                    supervisors, agents and/or servants, failed to clean, mop, or otherwise dry the
                    floor in the area where Plaintiff fell such that it was not reasonably safe;

                 b. Defendant Church's Chicken, through its employees, officers, managers,
                    supervisors, agents and/or servants, failed to clean, mop,or otherwise dry the
                    mat in the area where Plaintiff fell such that it was not reasonably safe;

                 c. Defendant Church's Chicken,through its employees, officers, managers,
                    supervisors, agents and/or servants, failed to adequately remove, warn of,
                    barricade said dangerous conditions making the area not reasonably safe for
                    anyone walking thereon; and

                 d. Defendant Church's Chicken, through its employees, officers, managers,
                    supervisors, agents and/or servants, failed to use ordinary care to make said
                    conditions reasonably safe or to adequately warn of them.

        17.      As a direct and proximate result of the negligence and carelessness of Defendant

Church's Chicken, its agents and employees, Plaintiff was caused to sustain serious injuries to

her left foot.




                                                   4
  Case: 4:19-cv-02024-SNLJ Doc. #: 1-1 Filed: 07/17/19 Page: 6 of 7 PageID #: 15



         18.     As a direct and proximate result of the negligent and carelessness of Defendant

 Church's Chicken, Plaintiff has     been caused to undergo medical treatment, and will, in the
 future, be caused to undergo medical treatment.

         WHEREFORE, Plaintiff, Rosalind Mitchell, prays for judgment in Count 11 against

 Defendant CAJUN OPERATING COMPANY in an amount in excess of $25,000.00, that will

 fairly and reasonable compensate Plaintiff for her injuries; for the losses she sustained and will

 sustain in the future; for the cost ofthese proceedings; and for such other and further relief as this

 Court deemsjust and equitable.

                  COUNT DI — DEFENDANT HOFFMAN — NEGLIGENCE

        19.     Plaintiff realleges and incorporates by reference, as though fully set forth herein,

each and every allegation contained in paragraphs 1 through 10 of the petition.

        20.     That Defendant Kai Hoffman was in charge of ensuring that safety policies at

Church's Chicken restaurant are followed in an appropriate manner, including those related to

repairing, maintain maintenance, warning customers of dangerous conditions, and inspection

policies for Defendant Church's Chicken.

        21.     Defendant Kai Hoffman had an affirmative duty to the Plaintiff, as a business

invitee to ensure the policies were followed.

        22.    Defendant Kai Hoffman a duty to ensure that Church's Chicken restaurant

employees and agents were trained on and followed policies for repairing, maintain maintenance,

warning customers of dangerous conditions, and inspections.

       23.     Defendant Kai Hoffman had a duty to ensure all areas of store operations were in

compliance with company procedures, policies and regulations at the Church's Chicken

restaurant.



                                                 5
 Case: 4:19-cv-02024-SNLJ Doc. #: 1-1 Filed: 07/17/19 Page: 7 of 7 PageID #: 16




        24.      Before Plaintiff's injury, Defendant Kai Hoffman failed to implement the policies

in an appropriate manner, and was thereby negligent.

        25.      As a direct and proximate result of the negligence and carelessness of Defendant

 Kai Hoffman,Plaintiff was caused to sustain serious injuries to her left foot.

       26.       As a direct and proximate result of the negligent and carelessness of Defendant

Hoffman, Plaintiff has been caused to undergo medical treatment, and will, in the future, be

caused to undergo medical treatment.

       WHEREFORE, Plaintiff, Rosalind Mitchell, prays for judgment in Count III against

Defendant Kai Hoffman in an amount in excess of $25,000.00, that will fairly and reasonable

compensate Plaintiff for her injuries; for the losses she sustained and will sustain in the future;

for the cost of these proceedings; and for such other and further relief as this Court deems just

and equitable.


                                     BANKS & ASSOCIA 1ES,LLC

                                     By:/s/ Richard E. Banks
                                         Richard E. Banks,#36262
                                         Attorney for Plaintiff
                                         308 North 2131 Street, Suite 401
                                         St. Louis, Missouri 63103
                                        (314)721-4040 Telephone
                                        (314)721-6045 Facsimile
                                         richard@bankslegaloffice.com




                                               6
